DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A (FIG. 1) in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the ground(s) that all pending claims are generic to all alleged distinct species and all include wearable audio devices.  This is found persuasive therefore the restriction requirement issued March 25, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 5, 10-11, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 19 is objected to because of the following informalities: “an electronic component selectively coupleable with the one or more snap-fit and/or friction-fit connectors, wherein the electronic component is configured to be inserted in the slot in a first direction” should read “the electronic component selectively coupleable with the one or more snap-fit and/or friction-fit connectors, wherein the electronic component is configured to be inserted in the slot in a first direction.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein the at least one earpiece" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-16 are rejected for their dependency on indefinite claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 13, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber et al. (WO 2019/222631), hereinafter referred to as Barber.

Regarding claim 1, Barber teaches a wearable audio device (FIG. 2 earphones), comprising: 
a headband (para. [0060] headband 182) for contacting a head of a user (para. [0060] the earphones include a headband 182 that contacts the head of a user); 
an earpiece (FIG. 2 ear cup 44) coupled with the headband (para. [0060] the ear cup 44 is coupled to the headband 182 of the earphones) for positioning proximate an ear of the user (para. [0060] the ear cup 44 is held in a desired position relative to a user’s ear), the earpiece (FIG. 2 ear cup 44) comprising an electro-acoustic transducer (para. [0089] the speaker) configured to output audio signals (para. [0089] the ear cup 44 may include a speaker that provide audio signals to the user); and 
a slot (para. [0089] the microphone port 41) configured to engage an electronic component (para. [0089] the ear cup 44 includes microphone port 41 that provides a connection to the microphone 42), wherein the slot (para. [0089] the microphone port 41) comprises a snap-fit connector (para. [0089] the microphone port 41 includes a first opening 45) for selectively engaging the electronic component (para. [0089] the first opening 45 and the fastener 43 provides a snap-fit connection between the ear cup 44 and the microphone 42).

Regarding claim 2, Barber teaches the wearable audio device of claim 1. 
Barber further teaches wherein the snap-fit connector (para. [0089] the first opening 45) comprises at least one fixed protrusion (para. [0089] a protrusion in the first opening 45 which is inherent in snap-fit connectors) within the slot (para. [0089] the microphone port 41) that is sized to complement a movable arm in the electronic component (FIG. 4-6 the arm of the microphone 42) in a locked position (para. [0089] the first opening 45 provides a snap-fit connection which includes a protrusion that engages the first opening 45 to the fastener 43).

Regarding claim 4, Barber teaches the wearable audio device of claim 2. 
Barber further teaches wherein the snap-fit connector (para. [0089] the first opening 45) is aligned to provide a resistive force against the moveable arm (FIG. 4-6 the arm of the microphone 42) in response to a downward force on the electronic component while in the locked position (para. [0089] the snap-fit connection provided by the first opening 45 provides a resistive force against the microphone 42 in response to a force in a direction that disengages the microphone 42 from the ear cup 44 since the first opening 45 affixes the microphone 42 to the ear cup 44).

Regarding claim 6, Barber teaches the wearable audio device of claim 1. 
Barber further teaches wherein the electronic component (para. [0089] the microphone 42) is configured to be inserted in the slot (para. [0089] the microphone port 41) in a first direction (para. [0089] the microphone 42 is inserted into the microphone port 41 in a direction that engages the fastener 43 and the first opening 45), and when engaged, the snap-fit connector (para. [0089] the first opening 45) alone prevent movement of the electronic component (para. [0089] the microphone 42) relative to the slot (para. [0089] the microphone port 41) in a second direction that is opposite the first direction (para. [0089] the microphone port 41 provides a snap fit connection between the microphone 42 and the ear cup 44 such that it affixes the microphone 42 to the ear cup 44).

Regarding claim 7, Barber teaches the wearable audio device of claim 6. 
Barber further teaches wherein the snap-fit connector (para. [0089] the first opening 45) enables tool-less coupling and decoupling of the earpiece (FIG. 2 ear cup 44) and the electronic component (para. [0089] the first opening 45 provides a snap fit connection between the ear cup 44 and the microphone 42 thereby offering tool-less coupling and decoupling of the microphone 42 from the ear cup 44).

Regarding claim 8, Barber teaches the wearable audio device of claim 1. 
Barber further teaches an additional earpiece (FIG. 2 the ear cup 44 indicated by the arrow in the figure reproduced below) and an additional slot (para. [0061] & [0089] the ear cup 44 indicated by the arrow in the figure below may include a mirror configuration as the ear cup 44 directly attached to the microphone 42 therefore may include an additional microphone port 41 to receive the microphone 42), the additional slot (para. [0061] & [0089] the microphone port 41 of the ear cup 44 indicated by the arrow in the figure reproduced below) configured to engage the electronic component (para. [0061] & [0089] the ear cup 44 indicated by the arrow in the figure below may include a mirror configuration as the ear cup 44 directly attached to the microphone 42 therefore may include an additional microphone port 41 to receive the microphone 42).

    PNG
    media_image1.png
    791
    645
    media_image1.png
    Greyscale


Regarding claim 9, Barber teaches the wearable audio device of claim 1. 
Barber further teaches wherein the electronic component (para. [0089] microphone 42) comprises a boom microphone (FIG. 6 the microphone 42 includes a boom microphone).

Regarding claim 13, Barber teaches the wearable audio device of claim 1. 
Barber further teaches wherein the at least one earpiece (FIG. 2 ear cup 44) comprises an opening (para. [0089] the first opening 45) connected with the slot (para. [0089] the microphone port 41) for accommodating an electronic component connection (para. [0089] the microphone port 41 includes the first opening 45 which enables an electrical connection between the ear cup 44 and the microphone 42).

Regarding claim 17, Barber teaches the wearable audio device of claim 1. 
Barber further teaches wherein the electronic component (para. [0089] the microphone 42) comprises a boom microphone (FIG. 6 the microphone 42 comprises a boom microphone), and in a locked position, the boom microphone (FIG. 6 microphone 42) is configured to rotate relative to the earpiece (para. [0089] the microphone 42 may be affixed to the ear cup 44 therefore rotates relative to ear cup 44).

Regarding claim 18, Barber teaches the wearable audio device of claim 1. 
Barber further teaches a controller (para. [0089] the controller that provides audio signals to the speakers and receives microphone signals from the microphone 42) coupled with the electro-acoustic transducer (para. [0089] the speaker) and configured to connect with the electronic component (para. [0089] the microphone 42) in a locked position (para. [0089] the earphones must include in a controller connected to the speakers and the microphone 42 to provide audio signals to the user and receive audio signals from the user).

Regarding claim 19, Barber teaches a system (FIG. 2 and 6 the earphones and the microphone 42) comprising: 
a wearable audio device (FIG. 2 earphones), comprising: 
a headband (para. [0060] headband 182) for contacting a head of a user (para. [0060] the earphones include a headband 182 that contacts the head of a user); 
an earpiece (FIG. 2 ear cup 44) coupled with the headband (para. [0060] the ear cup 44 is coupled to the headband 182 of the earphones) for positioning proximate an ear of the user (para. [0060] the ear cup 44 is held in a desired position relative to a user’s ear), the earpiece (FIG. 2 ear cup 44) comprising an electro-acoustic transducer (para. [0089] the speaker) configured to output audio signals (para. [0089] the ear cup 44 may include a speaker that provide audio signals to the user); and 
a slot (para. [0089] the microphone port 41) configured to engage an electronic component (para. [0089] the ear cup 44 includes microphone port 41 that provides a connection to the microphone 42), wherein the slot (para. [0089] the microphone port 41) comprises a snap-fit connector (para. [0089] the microphone port 41 includes a first opening 45); and 
an electronic component (para. [0089] the microphone 42) selectively coupleable with the snap-fit connector (para. [0089] the first opening 45 and the fastener 43 provides a snap-fit connection between the ear cup 44 and the microphone 42), wherein the electronic component (para. [0089] the microphone 42) is configured to be inserted in the slot (para. [0089] the microphone port 41) in a first direction (para. [0089] the microphone 42 is inserted into the microphone port 41 in a direction that engages the fastener 43 and the first opening 45), and when engaged, the snap-fit connector (para. [0089] the first opening 45) alone prevent movement of the electronic component (para. [0089] the microphone 42) relative to the slot (para. [0089] the microphone port 41) in a second direction that is opposite the first direction (para. [0089] the microphone port 41 provides a snap fit connection between the microphone 42 and the ear cup 44 such that it affixes the microphone 42 to the ear cup 44).

Claim 20 is rejected for similar reasons as claim 4. 

Regarding claim 21, Barber teaches an electronic component (FIG. 4-6 the microphone 42) configured to engage with a wearable audio device (para. [0089] the microphone 42 engages with the ear cup 44 of the earphones), the electronic component (FIG. 4-6 the microphone 42) comprising: 
a portion (para. [0089] fastener 43) configured to be inserted into a slot (para. [0089] the microphone port 41) in the wearable audio device (FIG. 2 the earphones) in an insertion direction (para. [0089] the fastener 43 of the microphone 42 is inserted into the earphones in a direction that affixes the microphone 42 to the ear cup 44), the slot (para. [0089] the microphone port 41) comprising a snap-fit connector (para. [0089] the microphone port 41 includes a first opening 45 which provides a snap-fit connection between the microphone 42 and the ear cup 44); and 
a moveable arm (FIG. 4-6 the arm of the microphone 42) configured to selectively engage the snap-fit connector (para. [0089] the arm of the microphone 42 is engaged to the first opening 45 via fastener 43),
wherein, when the moveable arm (FIG. 4-6 the arm of the microphone 42) is engaged with the snap-fit connector (para. [0089] when the arm of the microphone 42 is engaged to the first opening 45 via fastener 43), the snap-fit connector (para. [0089] the first opening 45) provide a resistive force against the moveable arm (FIG. 4-6 the arm of the microphone 42) in response to a force on the portion in a direction opposite the insertion direction (para. [0089] the snap-fit connection provided by the first opening 45 provides a resistive force against the microphone 42 in response to a force in a direction that disengages the microphone 42 from the ear cup 44 since the first opening 45 affixes the microphone 42 to the ear cup 44).

Claim 22 is rejected for similar reasons as claims 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Ruttler et al. (US 2017/0324437), hereinafter referred to as Ruttler.

Regarding claim 12, Barber teaches the wearable audio device of claim 1; however, Barber is silent to wherein the wearable audio device comprises an aviation headset that is configured to connect with an electronic flight bag.
Ruttler teaches a wearable audio device (FIG. 1A the aviation communication headset 100) comprising an aviation headset (para. [0049] the aviation communication headset 100 is an aviation headset) that is configured to connect with an electronic flight bag (para. [0049] the aviation communication headset 100 may be connected to the flight bag integrated with the auxiliary com radio 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barber to include wherein the wearable audio device comprises an aviation headset that is configured to connect with an electronic flight bag, as taught by Ruttler.
One of ordinary skill would have been motivated to include this modification to provide improved aviation technology (para. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653